Examiner’s Amendment and Reason for Allowance

Notice of Pre-AIA  or AIA  Status
This action is in response to the filing made 12/21/2020.
The allowed claims are 1-15, 19-21.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-18, directed to a non-elected species without traverse.  Accordingly, claims 16-18 are cancelled below.
Claim Interpretation
The interpretation of claim limitations under 35 USC 112(f) is provided in the previous office action. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Kevin McDaniel on 2/15/2021.
Claims 16-18 (cancelled)
Claim 19. (amended) A method for heating or cooling at least one source liquid by exchanging thermal energy between at least one drain liquid and the at least one source liquid in one or more heat pump systems, the method comprising:
activating transport of a refrigerant through a cyclical pathway,
[the] a compressor, and [the] an expansion valve,
wherein the activation is powered by an electric source, 
wherein the two or more heat exchangers comprises at least a first heat exchanger and a second heat exchanger, and
wherein the compressor heats the refrigerant via compression, and the
expansion valve cools the refrigerant via expansion;
receiving, at the second heat exchanger, [a flow or] a volume of the at least one source liquid that is desired by a user to be heated;
enabling, at an outlet for the source liquid, the use of [the flow or] the volume of the at least one source liquid for use by the user;
enabling, at an inlet for the drain liquid, [the flow or] the volume of the at least one source liquid to become at least a part of, or the entirety of, the drain liquid after the use;
receiving, at the first heat exchanger, [a flow or] a volume of the drain liquid;
facilitating the exchange of heat from [the flow or] the volume of the drain liquid to the refrigerant at the first heat exchanger;
facilitating the exchange of heat from the refrigerant to [the flow or] the volume of the at least one source liquid received at the second heat exchanger.

Claim 20. (amended) The method of claim 19, 
wherein [the flow or] the volume of the at least one source liquid is used by the user after receiving heat from the refrigerant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 2016/0061508 to Lowrimore and US 2010/0000709 to Chang. Lowrimore teaches a system comprising: a refrigerant; (abstract), a source liquid (cold water source 31, par. 25, see Fig. 6) and a drain liquid (Fig. 6, “Drain System”), wherein there is a temperature differential between the source liquid and the drain liquid; (cold water is received from the Cold Water Source and is heated to a higher temperature in condenser 50, par. 26) before becoming drain fluid, two or more heat exchangers, the two or more heat exchangers comprising at least: a first heat exchanger (evaporator 54, Fig. 6, par. 24), a second heat exchanger that facilitates an exchange of thermal energy from the refrigerant to the source liquid; (condenser 50, Fig. 6, bottom half of par. 48), and a means for transporting the refrigerant in a cyclical pathway comprising of the two or more heat exchangers. (Fig. 6, 30, 64, 66, 82, 60, 48). Chang teaches A heat recovery unit for an air conditioning system, with an evaporator (90, Fig. 1), where an evaporator has a water circuit in which hot water transfers heat to the refrigerant circuit, (par. 12).
The art of record does not teach, in an obvious combination with the other limitations of the claim, wherein the first heat exchanger transfers heat from the drain liquid to the refrigerant. 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763